RENDERED: MARCH 18, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0296-MR
                                    AND
                            NO. 2020-CA-0757-MR


JILL KERCELL                                                      APPELLANT


              APPEALS FROM JEFFERSON CIRCUIT COURT
v.           HONORABLE SUSAN SCHULTZ GIBSON, JUDGE
                      ACTION NO. 19-CI-000129


NORTON HOSPITALS, INC.                                              APPELLEE


                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: GOODWINE, TAYLOR, AND K. THOMPSON, JUDGES.

TAYLOR, JUDGE: Jill Kercell brings Appeal No. 2020-CA-0296-MR from a

January 29, 2020, order of the Jefferson Circuit Court granting summary judgment

in favor of Norton Hospitals, Inc. (Norton) and brings Appeal No. 2020-CA-0757-

MR from a May 4, 2020, order denying Kercell’s Kentucky Rules of Civil

Procedure (CR) 60.02 motion. We affirm both appeals.
             Kercell is a nurse and was employed by Norton for some sixteen

years. Norton terminated Kercell’s employment on October 30, 2018. A few

months thereafter, on January 8, 2019, Kercell filed a complaint in the Jefferson

Circuit Court against Norton. In the Complaint, Kercell alleged that Norton

wrongfully terminated her employment and set forth claims under Kentucky

Revised Statutes (KRS) 216B.165 and the common law. In particular, Kercell

asserted:

             4. That this action arises under Kentucky Revised Statute
             216B.165 entitled “Duty to report quality of care and
             safety problems – investigation and report – Prohibition
             against retaliation,” and that jurisdiction exists in this
             Court by virtue of the fact that [Kercell]’s damages
             exceed the minimum jurisdictional threshold of this
             Court.

             5. That Norton operates a hospital under the assumed
             name Norton Brownsboro Hospital.

             6. That [Kercell] was employed by [Norton] as a nurse
             manager at Norton Hospital Brownsboro.

             ....

             9. [Kercell] was made aware of a number of patient
             safety concerns regarding the unsafe practices of Dr.
             Goldberg and other Northstar and Norton practitioners.

             10. Upon information and belief, a large number of
             Patient Safety Reports were made by operating room
             personnel concerning the potentially unsafe conduct of
             Northstar anesthesiologist, Michael Goldberg, MD.

             11. On or about July 26, 2018, [Kercell] received a

                                        -2-
subpoena commanding her to produce documents in her
possession related to patient safety concerns made about
Dr. Michael Goldberg. The subpoena was in the case
Brewer v. Northstar Anesthesia, 17-CI-4985.

12. On or about August 30, 2018, through Norton’s
counsel, [Kercell] gave a deposition and produced a
series of emails related to patient safety concerns made
by Norton and Northstar employees about Dr. Michael
Goldberg’s inability to safely practice medicine.

13. On or about October 30, 2018, four days after the
Brewer v. Northstar Anesthesia case was resolved,
[Kercell] was terminated from her employment with
[Norton].

....

                     COUNT I
                 (Wrongful Discharge)
....

17. That [Kercell] was wrongfully suspended and then
discharged pursuant to Kentucky statutory law and
Kentucky Revised Statute 216B.165.

18. That [Kercell] engaged in activity specifically
protected by KRS 216B.165 and was fired in retaliation
and reprisal for complying with her legal duty to report
and investigate the incidents as described in that statute
and below.

....

22. That [Norton] has subjected [Kercell] to unlawful
reprisal, retaliation, and wrongful discharge for in good
faith reporting, disclosing, divulging, and bringing to the
attention of Norton, through her report and investigation,
the circumstances and facts surrounding Dr. Goldberg


                            -3-
            and other Norton and Northstar practitioners, in direct
            violation of KRS 216B.165(3), which reads:

                  No health care facility or service licensed
                  under this chapter shall by policy, contract,
                  procedure, [sic] or other formal or informal
                  means subject to reprisal, or directly or
                  indirectly use, or threaten to use, any
                  authority or influence in any manner
                  whatsoever, which tends to discourage,
                  restrain, suppress, dissuade, deter,
                  prevent, interfere with, coerce, or
                  discriminate against any agent or employee
                  who in good faith reports, discloses,
                  divulges or otherwise brings to the attention
                  of the health care facility or service the
                  circumstances or facts to form the basis of a
                  report under subsection (1) and (2) of this
                  section. No health care facility or service
                  shall require any agent or employee to give
                  notice prior to making a report, disclosure,
                  or divulgence under subsections (1) or (2) of
                  this section.

            23. That [Kercell] was wrongfully terminated for in good
            faith reporting, disclosing, divulging, and bringing to the
            attention of Norton, through her report and investigation,
            the circumstances and facts surrounding Dr. Goldberg
            and other Norton and Northstar practitioners.

            24. That the conduct of [Norton]’s agents, servants and
            employees, in retaliating against [Kercell] by terminating
            her as a result of her compliance with her statutory duties
            relative to patient safety concerns has the direct effect of
            discouraging, restraining, suppressing, dissuading, and
            deterring persons such as [Kercell] from making and/or
            forwarding patient safety concerns.

Complaint at 1-5. Kercell sought both compensatory and punitive damages.


                                        -4-
                 Norton filed an answer and denied the allegations. Eventually, on

November 22, 2019, Norton filed a motion for summary judgment. Norton argued

that it terminated Kercell for permitting a subordinate employee to place a hidden

camera in a patient area of the hospital in violation of the Health Insurance

Portability and Accountability Act of 1996 and of Norton’s policies. Additionally,

Norton pointed out that Kercell stated that she was terminated for providing

deposition testimony and documents in connection with a civil case between Jana

Brewer, a former nurse anesthetist who worked at Norton, and her employer,

Northstar Anesthesia (Brewer v. Northstar Anesthesia).1 Norton argued that none

of its employees, who were involved in Kercell’s termination, were aware of the

information Kercell provided in her deposition or the records she produced in

connection with the ligation in Brewer v. Northstar Anesthesia. Norton also

maintained that Kercell’s deposition testimony and production of records did not

constitute a “report” under the terms of KRS 216B.165; consequently, Norton

believed that Kercell had not engaged in a protected activity under KRS 216B.165.

Norton also contended that it possessed a legitimate reason for terminating Kercell

– her own misconduct of allowing a subordinate employee to place a hidden

camera in a patient area.




1
    Jana Brewer v. Northstar Anesthesia, Jefferson Circuit Court, Action No. 17-CI-4985.

                                                -5-
             In response, Kercell argued that she held a supervising position at

Norton. In such position, she investigated and reported unsafe practices of Dr.

Michael Goldberg. In particular, Kercell claimed that she reported concerns about

Dr. Goldberg “through Norton’s internal Patient Safety Reporting [PSR] system

and by email.” Moreover, Kercell stated that she gave deposition testimony in

Brewer v. Northstar Anesthesia. Kercell claimed that she “testified that her direct

subordinates had complained about Dr. Goldberg’s actions,” and she “reported the

complaints to her supervisors.” Response to summary judgment at 6. Kercell also

maintained that in her deposition testimony, she testified as to patient safety

complaints received by her in connection to Dr. Goldberg. Thus, Kercell asserted

that she reported patient safety issues per KRS 216B.165 and engaged in protected

activity thereunder. And, Kercell claimed that Norton’s alleged reason for her

termination was pretextual. Kercell argued that material issues of fact existed

precluding summary judgment upon her claims of wrongful discharge under KRS

216B.165 and the common law.

             By order entered January 29, 2020, the circuit court granted Norton’s

motion for summary judgment and dismissed the wrongful discharge claims

against Norton. In rendering summary judgment, the circuit court was convinced

that Kercell had not engaged in any protected activity under KRS 216B.165 and

had otherwise failed to offer any facts supporting her common law wrongful


                                         -6-
termination claim. The circuit court concluded that Kercell failed to raise a

material issue of fact as to claims of wrongful termination.

             Approximately one month later, on February 25, 2020, Kercell filed a

CR 60.02 motion to vacate the January 29, 2020, summary judgment based upon

newly discovered evidence. In support thereof, Kercell attached the affidavit of

Mitchell Page, who was previously employed as a risk manager for Norton.

According to the affidavit, Page “attended a meeting with Jeremy Rogers [an

attorney] and Gracie Becht [human resources manager] in advance of our

November 4, 2019[,] depositions.” Page Affidavit at 1. At the meeting, Page

averred that Becht stated, “she had been instructed not to fire Jill Kercell until after

Jill had given her deposition in August 2018.” Page Affidavit at 1.

             While the CR 60.02 motion was pending, Kercell filed a notice of

appeal from the January 29, 2020, summary judgment (Appeal No. 2020-CA-

0296-MR). In a May 4, 2020, order, the circuit court denied Kercell’s CR 60.02

motion. Kercell then filed a notice of appeal from the May 4, 2020, order denying

the CR 60.02 motion (Appeal No. 2020-CA-0757-MR). Appeal Nos. 2020-CA-

0296-MR and 2020-CA-0757-MR were consolidated by a July 20, 2020, Order of

this Court. We will address each appeal seriatim.




                                          -7-
                         APPEAL NO. 2020-CA-0296-MR

             Kercell contends that the circuit court erroneously rendered summary

judgment dismissing her wrongful discharge claim under KRS 216B.165. Kercell

argues that she had engaged in protected activity under KRS 216B.165:

                    Jill held an “administrative or supervisory
             capacity” within Norton as the nurse manager. In this
             role, Jill was tasked with investigating and reporting to
             Norton the unsafe practices of Dr. Michal [sic] Goldberg
             and other Northstar providers. Jill received complaints
             about Dr. Goldberg and others, and she reported those
             concerns both the [sic] through Norton’s internal Patient
             Safety Reporting (PSR) and by email to Norton and
             Northstar management.

                    Jill testified in the Brewer case regarding the large
             number of patient safety concerns expressed by operating
             room personnel regarding the unsafe and unprofessional
             actions of Dr. Michal [sic] Goldberg and other Northstar
             personnel. . . . Jill did her best to address these concerns
             herself; she also reported the complaints to her
             supervisors. Jill’s investigation and reporting, expressly
             included in KRS 216B.156(2) as a protected activity,
             defeats any argument that she [sic] Jill was not engaging
             in a protected activity.

                   ...

             Jill has been retaining emails and other memoranda in an
             effort to fully document the unsafe practices occurring in
             the Norton Brownsboro operating rooms. She expresses
             these concerns first in email, then via document
             production, and finally in deposition testimony. . . .

Kercell’s Brief at 8-9 (footnotes omitted).




                                         -8-
               To begin, summary judgment is proper where there exists no genuine

issue as to any material fact and movant is entitled to judgment as matter of law.

Steelvest, Inc. v. Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991);

CR 56.03. All facts and inferences therefrom are viewed in a light most favorable

to the nonmovant. Steelvest, 807 S.W.2d at 480. Our review proceeds

accordingly.

               The statute at issue, KRS 216B.165, provides, in relevant part:

               (1) Any agent or employee of a health care facility or
                  service licensed under this chapter who knows or has
                  reasonable cause to believe that the quality of care of
                  a patient, patient safety, or the health care facility’s or
                  service’s safety is in jeopardy shall make an oral or
                  written report of the problem to the health care facility
                  or service, and may make it to any appropriate private,
                  public, state, or federal agency.

               (2) Any individual in an administrative or supervisory
                  capacity at the health care facility or service who
                  receives a report under subsection (1) of this section
                  shall investigate the problem, take appropriate action,
                  and provide a response to the individual reporting the
                  problem within seven (7) working days.

               (3) No health care facility or service licensed under this
                  chapter shall by policy, contract, procedure, or other
                  formal or informal means subject to reprisal, or
                  directly or indirectly use, or threaten to use, any
                  authority or influence, in any manner whatsoever,
                  which tends to discourage, restrain, suppress,
                  dissuade, deter, prevent, interfere with, coerce, or
                  discriminate against any agent or employee who in
                  good faith reports, discloses, divulges, or otherwise
                  brings to the attention of the health care facility or

                                            -9-
                service the circumstances or facts to form the basis of
                a report under subsections (1) or (2) of this section.
                No health care facility or service shall require any
                agent or employee to give notice prior to making a
                report, disclosure, or divulgence under subsections (1)
                or (2) of this section.

             (4) All reports, investigations, and action taken subject to
                this chapter shall be conducted in a manner that
                protects and maintains the confidentiality of patients
                and personnel and preserves the integrity of data,
                information, and medical records.

             To establish a prima facie case of retaliation under KRS 216B.165, it

is incumbent upon Kercell to demonstrate: (1) she engaged in a protected activity,

(2) Norton knew about the protected activity, (3) Norton took an adverse

employment action against her because of it, and (4) there is a causal connection

between the adverse employment action taken by Norton and the protected

activity. See Colorama, Inc. v. Johnson, 295 S.W.3d 148, 152 (Ky. App. 2009).

             Under the plain terms of KRS 216B.165(1), an agent or employee of a

health care facility who suspects “that the quality of care of a patient, patient

safety, or the health care facility’s or service’s safety is in jeopardy shall make an

oral or written report of the problem to the health care facility or service, and may

make it to any appropriate private, public, state, or federal agency.” KRS

216B.165(1) plainly requires the health care worker to make a report to the health

care facility/service and may also make the report to an appropriate agency. And,

under KRS 216B.165(2), an administrator or supervisor who receives such a report

                                          -10-
shall investigate same, take proper action, and respond to the report. So, the

protected activity contemplated by KRS 216B.165 is the giving of or contribution

to an oral or written report concerning the quality of care or safety issue that is

made to the health care facility and appropriate agency.

             In its January 29, 2020, summary judgment, the circuit court

concluded that Kercell had not engaged in a protected activity under KRS

216B.165:

                     In Norton’s First Set of Interrogatories and
             Request for Production of Documents, Interrogatory No.
             18, it requested that Ms. Kercell ‘identify all facts
             relating to her supporting Plaintiff’s assertion that
             Defendant’s conduct was “willful, wanton, oppressive,
             fraudulent, malicious and/or grossly negligent” as alleged
             in Paragraphs 26 and 36 of the Complaint.’ In Ms.
             Kercell’s answer to the interrogatory, she states, ‘See
             complaint. Plaintiff was wrongfully discharged in
             retaliation for her testimony regarding the unsafe
             practices of physicians providing care at Norton
             Brownsboro.’ (Kercell Resp. to Interrog. No. 18). Ms.
             Kercell acknowledged during her deposition that her
             discovery responses were true and accurate; and that,
             other than what she had already provided in discovery,
             she had no other documents which support her position in
             her lawsuit. (Kercell Dep. at p. 164). Ms. Kercell
             testified that she believes she was terminated in
             retaliation ‘[f]or telling the truth in a case: Jenna Brewer
             and Northstar.’ (Id. at p. 160). Thus, Ms. Kercell’s
             claims are primarily supported with affirmative evidence
             that she was retaliated against for testimony and
             provision of documents she provided during the Brewer
             case. As noted by Norton, Ms. Kercell’s testimony and
             provision of documents during the civil case is not a
             protected activity under KRS 216B, since nothing in the

                                         -11-
             statute purports to apply to a healthcare employee giving
             a deposition or otherwise providing information to a
             private litigant pursuant to a subpoena in a civil case. In
             testifying in the civil case, Ms. Kercell was not making
             an oral or written report of the problem to the health care
             facility; nor, was she making it to any appropriate
             private, public, state or federal agency. Thus, it does not
             appear that the affirmative evidence Ms. Kercell offers in
             this case establishes retaliation under KRS 216B 165.

Memorandum and Opinion at 15-16 (footnotes omitted).

             Considering the plain and unambiguous language of KRS 216B.165,

we conclude, as did the circuit court, that Kercell’s deposition and production of

documents are not protected activities and as such, do not constitute a report to the

healthcare facility or appropriate agency. Kercell’s interpretation of KRS

216B.165 is overly broad and would have the effect of adding language to KRS

216B.165 that is clearly not intended by the legislature.

             Kercell also claims that she engaged in a protected activity under KRS

216B.165 by receiving complaints about Dr. Goldberg, by reporting those

complaints to Norton’s internal PSR system and to her supervisors, and by

investigating the complaints about Goldberg. To support these factual allegations,

Kercell cites this Court to either her response to the motion for summary judgment

or to the circuit court’s January 29, 2020, summary judgment. To survive

summary judgment, it is incumbent upon Kercell to create a material issue of fact

as to whether she did, in fact, engage in protected activity.


                                         -12-
             Upon review of her response to summary judgment, Kercell again

recites the same factual allegations, and in support, she cites to various depositions.

However, Kercell failed to attach the pertinent depositions to her response, and we

have been unable to locate same in the record. In fact, the record does not contain

Kercell’s deposition, as only selected portions favorable to Norton was attached to

its motion for summary judgment. The record also does not contain a copy of any

alleged reports produced by Kercell or documents given to Kercell in relation to

safety concerns regarding Dr. Goldberg. Our review of the record reveals that

Kercell failed to create a material issue of fact upon whether she engaged in a

protected activity. Simply stated, Kercell has failed to set forth a prima facie case

as to retaliation under KRS 216B.165, and the circuit court properly rendered

summary judgment thereupon.

                        APPEAL NO. 2020-CA-0757-MR

             Kercell contends that the circuit court erred by denying her CR 60.02

motion to vacate the January 29, 2020, summary judgment based upon newly

discovered evidence and perjured or falsified evidence. Kercell claims that the

affidavit of Page created a material issue of fact upon whether “Kercell’s

termination [was] related to the protected activity of reporting patient safety

concerns.” Kercell’s Brief at 16. As we have previously concluded that Kercell

failed to create a material issue of fact upon whether she engaged in a protected


                                         -13-
activity per KRS 216B.165, it is simply irrelevant whether the affidavit created a

material issue of fact as to a causal connection.

               Additionally, we note that Page averred that Becht stated to him and

Rogers that Becht was instructed not to terminate Kercell until after she gave her

deposition. It is well-established that not all affidavits are “entitled to equal

consideration or equal weight when considering a summary judgment.” House v.

Deutsche Bank National Trust, as Trustee for Wamu Series 2007-HEI Trust, 624

S.W.3d 736, 744 (Ky. App. 2021). In particular, “[a]n affidavit in support of a

motion for summary judgment ‘shall set forth such facts as would be admissible in

evidence.’” Id. (quoting CR 56.05). Therefore, “an affidavit containing

inadmissible hearsay statements is insufficient and cannot be considered on a

motion for summary judgment.” Id. It appears that Page’s affidavit contains

hearsay, and Kercell has not cited us to any exception to the hearsay rule that

would permit its introduction into evidence.

               We view any remaining contentions of error to be moot or without

merit.2




2
 In her appellate brief, Jill Kercell did not raise any argument concerning dismissal of her
common-law wrongful discharge claim.

                                               -14-
            In sum, we are of the opinion that the circuit court properly rendered

summary judgment dismissing Kercell’s wrongful discharge claim against Norton

and properly denied her CR 60.02 motion.

            For the foregoing reasons, we affirm Appeal No. 2020-CA-0296-MR

and Appeal No. 2020-CA-0757-MR.

            GOODWINE, JUGDE, CONCURS.

            THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.

BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

James M. Bolus, Jr.                      Donna King Perry
Louisville, Kentucky                     Jeremy S. Rogers
                                         Matthew Barszcz
Casey A. Krill                           Louisville, Kentucky
Louisville, Kentucky




                                       -15-